          Case 4:20-cv-01099-LPR Document 2 Filed 09/23/20 Page 1 of 2


                                                                                         u.fl~~RT
                                                                                     EASTERN DISTRICT ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT                               SEP 2 3 2020
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DMSION                              JAMES W. McCORMACK, CLERK
                                                                               By:         -              DEPCLERK
EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION                                           )
                                                     )
       PLAINTIFF                                     )            1{:2n --Lv- IOC/'1- L?R
v.                                                   )       Case No. 2:11-CV-02153-PKH
                                                     )          Jury Trial Demanded
THE KROGER COMPANY d/b/a                             )
KROGER STORE NO. 625                                  )
                                                     )
      DEFENDANT                                      )


                                 MOTION TO INTERVENE
                             of Brenda Lawson and Trudy Rickerd

l.     Brenda Lawson and Trudy Rickerd are identified by the EEOC in its complaint against

the Defendant, Kroger.

2.     Ms. Lawson and Ms. Rickerd, at all relevant times, was and is represented by Hogue

Legal Services PLC. Ms. Rickerd, Ms. Lawson, and their attorney prepared the initial demand

letter to the Defendant, filed the subsequent EEOC charge, and then worked with the EEOC as

the EEOC prepared this case against the Defendant.



3.     Ms Lawson and Ms. Rickerd have a statutory right to intervene, and do so pursuant to §

706(t)(l) and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C § 2000e-

5(f)(l) and (3), and§ 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981A. They wish to

intervene so they can continue to assist the EEOC as well as protect their interests in recovering

from the Defendant.




                                           Page 1 of 2
               Case 4:20-cv-01099-LPR Document 2 Filed 09/23/20 Page 2 of 2
.

    4.     The Court has jurisdiction over Ms. Rickerd and Ms, Lawson's claims pursuant to 28
    U.S.C. §§ 451, 1331, 1337, 1343 and 1345.

    5.     Ms. Rickerd's and Ms. Lawson's proposed Complaint in Intervention is attached.

    WHEREFORE, Plaintiff-Intervenors Brenda Lawson and Trudy Rickerd respectfully request this

    Court to grant their Motion to Intervene in the instant action and order their Complaint in

    Intervention to be filed.

               CERTIFICATE OF SERVICE A copy of this document was filed on the

    CM/ECF system, which will serve all counsel of record.

    Wednesday, September 23, 2020


    David Hogue, Hogue Legal Services PLC
    575b Harkrider Ave
    Conway, AR 72032
    501-514-0332
    dh(m,hoguelegalservices.com



         ~-
    David Hogue, Arkansas Bar # 98024




                                               Page 2 of 2
